Citation Nr: 1445627	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a pulmonary fibrosis.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to an initial rating in excess of 30 percent for atherosclerotic heart disease.

4.  Entitlement to an initial compensable rating for a scar associated with atherosclerotic heart disease.


WITNESSES AT HEARING ON APPEAL

The appellant and N.P.

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
At the time of his death in December 2011, the Veteran had a pending appeal for the issues set forth on the title page.  The Veteran's surviving spouse, who is the appellant, has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

The appellant appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  At the hearing, and in July 2014 correspondence, the appellant confirmed that she is self represented in this case.

The issues of entitlement to service connection for a lung disability and a skin disability are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During the pendency of the appeal, atherosclerotic heart disease manifested by left ventricular dysfunction with an ejection fraction of 45 to 50 percent.

2.  During the pendency of the appeal, the scar associated with atherosclerotic heart disease was not painful or unstable and covered less than 6 square inches.


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent rating, but no higher, for arteriosclerotic heart disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

2.  The criteria for an initial compensable rating for a scar associated with arteriosclerotic heart disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal for higher ratings arises from a disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  Neither the Veteran nor the appellant identified any outstanding treatment records pertinent to the appeal.  Neither the Veteran nor the appellant indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration. 
 
A VA examination was conducted in September 2011; the record does not reflect that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   Thus, VA's duty to assist has been met for these two rating claims.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Arteriosclerotic Heart Disease

The appellant seeks an initial rating in excess of 30 percent for the Veteran's arteriosclerotic heart disease (AHD), which is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, the next higher rating, a 60 percent, is warranted for AHD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is warranted for AHD resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  38 C.F.R. § 4.104.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.
      
Private treatment records show that the Veteran's AHD resulted in LVEF of 45 to 50 percent in November 2005.

VA received the Veteran's claim of service connection in March 2011.

On VA examination in September 2011, the examiner reported hypertrophy and a workload of greater than 3 METs but not greater than 5 METs.  The examiner noted that the MET level limitation was due solely to nonservice-connected pulmonary fibrosis.

LVEF was not measured during the pendency of the appeal.

The Board finds that the November 2005 LVEF measurement is probative to the severity of the Veteran's service-connected disability even though it preceded the claim by several years.  Specifically, the evidence shows that the Veteran's heart disability, which was the immediate cause of his death, did not likely improve since November 2005.  As it is impossible to obtain new measurements, the Board is of the opinion that this case presents evidentiary considerations that warrant an exposition of remote clinical histories and findings pertaining to this disability.

The Board finds that the November 2005 LVEF warrants an initial 60 percent rating as it was between 30 to 50 percent, which satisfies that criterion.  The next higher rating, a 100 percent, is not warranted because there is no evidence of AHD resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent, even when considering the historical record.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Therefore, the preponderance of the evidence is against an even higher initial rating.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).


A Scar Associated with Arteriosclerotic Heart Disease

The appellant seeks an initial compensable rating for the Veteran's scar associated with AHD, which is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The September 2011 VA examination report indicates that the scar was not painful or unstable and covered less than 6 square inches of the Veteran's chest.  The record is absent any other lay or medical evidence related to the scar. 

Under Diagnostic Code 7805, scars and their effects are rated under Diagnostic Codes 7800, 7801, 7802, and 7804.  As the service-connected scar does not affect the head, face, and neck and covers less than 6 square inches Diagnostic Codes 7800, 7801, and 7802 are not applicable.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two painful or unstable scars.  Higher ratings are warranted for multiple painful or unstable scars.

An initial compensable rating is not warranted because the record is absent any lay or medical evidence indicating that the scar was painful or unstable.  The most probative evidence is the September 2011 VA examination report that expressly shows that the scar was not painful.  Therefore, as the preponderance of the evidence is against the claim, there is no doubt to be resolved and an initial compensable rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Veteran's service-connected AHD resulted in symptoms of chest pain, decreased work load, hypertrophy, and left ventricular dysfunction.  The rating criteria for AHD reasonably describe the Veteran's disability level and these symptoms.  Additionally, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptoms pertaining to the scar as there were essentially no symptoms. 

The Veteran's disability picture is contemplated by the rating schedule for Diseases of the Heart and of the Skin; the assigned schedular ratings for service-connected AHD and scar are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  
Furthermore, the Board does not find that this evidence reflects that there was an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Neither the Veteran nor the appellant made any contentions, and the record includes no evidence, indicating that the Veteran's service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

An initial 60 percent rating for atherosclerotic heart disease is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial compensable rating for a scar associated with atherosclerotic heart disease is denied.

REMAND

The appellant seeks service connection for pulmonary fibrosis, which she contends was related to an esophageal rupture that the Veteran incurred during combat in Vietnam.  While the rupture is not shown in service treatment records, the appellant testified that the Veteran sent her a letter about the rupture while he was in service and that a civilian doctor diagnosed esophageal rupture shortly after separation from service.  These medical records were destroyed in a fire.  In April 2010, Dr. Hudson indicated that the Veteran's pulmonary fibrosis may, in part, be related to nonservice-connected gastroesophageal reflux disease (GERD) or chronic micro aspiration.  Thus, the evidence of record suggests that the Veteran's pulmonary fibrosis may be related to the reported in-service esophageal rupture.  

The appellant also seeks service connection for a skin disorder, which she contends had its onset during the Veteran's active duty.  At her hearing, the appellant testified that the Veteran's arms were scaly, blotchy, and red and pink, from the elbows to the hands.  She is competent to report symptoms of the skin that are observable to a lay person such as these.  

As the evidence of record is insufficient to decide either claim, medical opinions are needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Forward the paper claims files, and any evidence in Virtual VA or VBMS that is not contained in the claims files, to an appropriate medical professional.  

Based on a review of the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that (i) an esophageal rupture can cause pulmonary fibrosis and, if so, (ii) whether the evidence of record indicates that the Veteran's pulmonary fibrosis was due to an esophageal rupture.

The examiner is to specifically address (i) Dr. Hudson's April 2010 treatment records and (ii) the appellant's testimony that Dr. Hudson told her and the Veteran that pulmonary fibrosis could have been related to the reported in-service esophageal rupture.

The examiner is to diagnose the Veteran's skin disability based on the evidence of record.  The examiner is to also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any skin disability is related to service, including presumed exposure to herbicide agents, such as Agent Orange.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the issues remaining on appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


